Tolson, C. J. On August 8, 1960, claimant, J. P. Miller Artesian Well Company, A Corporation, filed its complaint seeking an award in the amount of $6,119.70 for services performed at the Honor Farm of the Illinois State Penitentiary, Joliet, Illinois. From the Commissioner’s Report, it appears that there are no controverted facts in this case, and they may be summarized as follows: Claimant was called upon to make repairs to a pump on the Honor Farm. Upon examination, it was discovered that the bearings and shafting whip were out at the bottom of the well, and also that the bowl assembly was destroyed. Claimant completed the work, and submitted a statement in the amount of $6,119.70, which was composed of two items, labor $1,803.00 and materials $4,316.70. The Departmental Report filed herein indicates that the Division of Architecture and Engineering found the bill to be fair and equitable, but that the Department of Public Works and Buildings disagreed with the amount of the statement. ' At a later date, the differences were resolved, and the Department of Safety was directed to pay the bill. At this later date, it was then discovered that the appropriation had lapsed, and it was impossible to honor the claim. This Court has repeatedly held that, where the evidence shows that the only reason a claim was not paid was .because the appropriation had lapsed prior to its presentment for payment, an award will be made. (Material Service Corporation vs. State of Illinois, 22 C.C.R. 735; University of Chicago vs. State of Illinois, 22 C.C.R. 683.) Commissioner Herbert G. Immenhausen heard the evidence in the case. He found that claimant had proved its claim for time and material, and recommended an award. An award is, therefore, made to claimant, J. P. Miller Artesian Well Co., A Corporation, in the amount of $6,119.70.